DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably disclose or teach a system for manufacturing and electromechanical structure, wherein the system has four entities for manufacture, such as are currently described in independent claims 1 and 15. Chung (US 6,404,643) IVO Maeda et al. (US 2015/0136837 A1), further in view of Nishimura et al. (US 2013/0176746 A1) would not disclose or teach arranging a fourth entity including an injection molding machine with three other entities including a pick-and-place machine, a film forming machine, and a conductor or graphic producing device for manufacture. Bandoh (US 4,347,211) teaches the use of four entities for manufacture; however, Bandoh is silent to the use of the intended injection molding machine as the fourth entity, and does not disclose the other three entities as such. Lau (US 2014/0160692 A1) does not cure the above deficiencies. Moreover, none of the prior art discloses or teaches the entities of the claim in conjunction with the algorithm for selecting locations of the film for the pick-and-place machine to attach electronic elements such that the selected locations are outside of predetermined areas of maximum deformation introduced during forming the film into a three-dimensional shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729